Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 5 and 17-19 are objected to because of the following issues:
In claim 2, the limitation “m is 0 and a natural number” is not appropriate because 0 and natural numbers are mutually exclusive.  Thus, the limitation should be amended in the following manner: --m is one of 0 and a natural number--.  Claim 3 depends from claim 2, and thus, is also objected to for the same issue.
In claim 5, the limitation of “wherein the optical compensation layer comprises at least one of…” is not appropriate because claim 1 previously recites “the optical compensation layer comprises a first optical compensation layer…and a second optical compensation layer.”  Thus, the limitation should be amended in the following manner:  --wherein the optical compensation layer further comprises at least one of--. 
In claim 17, the limitation of “each of the first optical compensation layer and the second optical compensation layer has a thickness less than thicknesses of each of the first and second refractive index layers,” is not appropriate because of the phrase “thicknesses of each of the first and second refractive index layers.”  Thus, the limitation should be amended in the following manner: --each of the first optical compensation layer and the second optical compensation layer has a thickness less than a thickness of each of the first and second refractive index layers--.  Claims 18 and 19 depend from claim 17, and thus, is also objected to for the same issue.
Allowable Subject Matter
Claims 1, 4, 6-16 and 20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: the optical compensation layer comprises a first optical compensation layer .

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the 





/ABUL KALAM/Primary Examiner, Art Unit 2829